                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________

CARLOS IVAN LLERA-PLAZA                         :
                                                :
              v.                                :          No. 2:98-cr-00362-10
                                                :
UNITED STATES OF AMERICA                        :
_______________________________________

                                          ORDER

       AND NOW, this 8th day of June, 2021, upon consideration of Llera-Plaza’s motions for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), see ECF Nos. 1238, 1256; the

Government’s oppositions thereto, see ECF Nos. 1246, 1257; and all exhibits and briefing on the

motions, see ECF Nos. 1240, 1247, 1250-1255, IT IS HEREBY ORDERED THAT:

       1.     The motions for compassionate release, ECF Nos. 1238 and 1256, are DENIED.

       2.     Llera-Plaza’s motion for extension of time to reply to the Government’s

opposition brief, ECF No. 1252, is DENIED as moot. 1



                                                    BY THE COURT:


                                                    /s/ Joseph F. Leeson, Jr.
                                                    JOSEPH F. LEESON, JR.
                                                    United States District Judge




1
      After seeking an extension of time to file a reply, Llera-Plaza made several subsequent
submissions, all of which the Court considered in rendering its decision.
